[Cite as State v. Murphy, 2022-Ohio-4555.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                         STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                JENNIFER JO MURPHY NKA,
                                   JENNIFER JO BARRY

                                       Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 21 BE 0042


                                   Criminal Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 20 CR 145

                                       BEFORE:
                 Carol Ann Robb, Gene Donofrio, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed.


Atty. J. Kevin Flanagan, Belmont County Prosecutor, Atty. Jacob A. Manning, Assistant
Prosecuting Attorney, 52160 National Road, St. Clairsville, Ohio 43950 for Plaintiff-
Appellee and

Atty. Katherine E. Rudzik, 26 Market Street #904, Youngstown, Ohio 44503 for
Defendant-Appellant.
                                                                                           –2–


                                Dated: December 15, 2022


Robb, J.

       {¶1}   Defendant-Appellant Jennifer Jo Murphy (nka Jennifer Jo Barry) appeals
after being convicted by a jury in the Belmont County Common Pleas Court. She raises
arguments on the sufficiency of the evidence, the weight of the evidence, the consumption
of a portion of evidence during the recovery of touch DNA, and the effectiveness of
defense counsel. For the following reasons, Appellant’s conviction is affirmed.
                                STATEMENT OF THE CASE
       {¶2}   On September 30, 2020, Appellant was indicted for illegal conveyance of
drugs of abuse onto the grounds of a specified government facility (a detention facility), a
third-degree felony in violation of R.C. 2921.36(A)(2), (G)(2). At the jury trial, a corrections
officer from the jail in Belmont County testified about viewing a piece of mail addressed
to inmate John Barry, which was opened during the standard inmate mail prescreening
on November 22, 2019. The envelope was blue with a Pittsburgh postmark. A greeting
card within the envelope contained a white powdered substance, which was discovered
between the glued layers of the double-folded construction of the card. The card was
signed, “Love ya” with a symbol appearing to be an arrow pointing to the location of the
substance. (Tr. 218-228).
       {¶3}   Testing by the State of Ohio’s Bureau of Criminal Investigation (BCI)
identified the substance as .33 grams of methamphetamine; a stipulation was entered as
to this fact as well as the status of the substance as a drug of abuse. (Tr. 3, 250-251).
BCI also sequentially tested the two most likely parts of the envelope to have retained
touch DNA. First, BCI tested the envelope flap, which had been torn open by the
corrections officer during prescreening pursuant to protocol; however, the recovered DNA
was insufficient for comparison. Thereafter, BCI analyzed the stamp edges and found
female DNA sufficient for comparison. (Tr. 222, 252-254, 354).
       {¶4}   An investigating sergeant from the Belmont County Sheriff’s Department
listened to Mr. Barry’s recorded jail calls from the days before the substance in the card
arrived at the jail. Four days before the card’s arrival, Mr. Barry had a “phone sex
conversation” on a video call with Appellant, who was his wife. (Tr. 255, 264-265). When

Case No. 21 BE 0042
                                                                                        –3–

Mr. Barry voiced he hoped to receive mail soon, Appellant said he should be receiving
something soon. (Tr. 256). An audio clip of this portion of the call was played for the jury.
(Tr. 261).
       {¶5}   With the foregoing evidence, the sergeant obtained a search warrant for
Appellant’s DNA.    While the sergeant was collecting the sample, Appellant suggested
the name of a woman as someone the police should investigate as a person of interest
in the illegal conveyance. However, the sergeant learned this woman was incarcerated
in West Virginia from November 15, 2019 through the date of the offense, and she began
her incarceration in that state after being extradited from the jail in Belmont County. (Tr.
267-268).
       {¶6}   After receiving Appellant’s DNA sample, BCI concluded the DNA recovered
from the edges of the stamp was consistent with Appellant’s profile with the estimated
frequency of occurrence rarer than one in 400,000 unrelated individuals. (Tr. 363, 366).
The BCI scientist recovered a partial profile, which she said was typical for touch DNA
such as that left on a non-licking stamp. (Tr. 360). She explained how she found data at
seven locations out of 20 (plus the locations showing the sex of the source as female).
(Tr. 359). Five of the seven locations were of sufficient quality for computing a statistic.
(Tr. 364-365). The BCI scientist explained the testing sites on evidentiary items are
chosen based on their likelihood of preserving touch DNA, which is why she tested the
sticky envelope flap and then the sticky stamp edges. (Tr. 375-376).
       {¶7}   An independent DNA analyst utilized at the request of the defense was
instructed to test the envelope flap and the stamp. Combining 18 new cuttings from the
flap, the defense expert recovered a “partial mixed DNA profile” of insufficient quality for
comparison. (Tr. 408). Her testimony indicated a male profile was also part of the mix.
(Tr. 410-412, 417). The stamp already had the edges cut away and consumed during the
testing performed by BCI. The defense expert cut four new edges from the remaining
stamp for testing, but the “partial DNA profile” recovered from the stamp was of insufficient
quality for comparison. (Tr. 409).
       {¶8}   The defense expert agreed it was to be expected the initial testing would
consume the sample tested and make it unusable; she expressed there was no basis to
believe the BCI test was inaccurate and had no criticism of BCI’s technique. (Tr. 418,
420). She noted there is no guarantee DNA can be recovered from the same item already


Case No. 21 BE 0042
                                                                                         –4–

tested, as there is no way to know where on the item certain DNA may be located. (Tr.
409-410). She also noted it was not unusual to see a match frequency of one in a
quadrillion when a full profile of sufficient quality is recovered. (Tr. 413).
       {¶9}   Appellant’s incarcerated husband testified by video.               He said their
discussion about mail in the recorded jail call was a reference to divorce papers he
believed Appellant would be sending because they were not getting along. (Tr. 275). He
also noted Appellant had been sending him legal mail related to charges pending against
him in Pennsylvania. (Tr. 276).
       {¶10} Mr. Barry said he was a drug addict and disclosed he had an extramarital
relationship with a former girlfriend. (Tr. 278). He described his girlfriend as his “drug
whore” and said she did as he instructed. (Tr. 279). Mr. Barry testified his girlfriend had
been sending him methamphetamine or strips of Suboxone on the backs of greeting cards
while he was in the Belmont County Jail. (Tr. 279-280).
       {¶11} He then said his girlfriend died of an overdose two or three years earlier.
(Tr. 285). When it was pointed out even two years ago would predate the offense at
issue, Mr. Barry changed his estimate by saying his girlfriend died while he was in prison,
stating this was after his stint in the jail in Belmont County (where he received the card at
issue). (Tr. 287-288). The sergeant heard no jail calls between Mr. Barry and this female,
and he was never informed about her potential as a suspect. (Tr. 300). Mr. Barry
acknowledged he lied when he told investigators he did not receive drugs in jail and did
not know who sent them. (Tr. 298).
       {¶12} Mr. Barry also testified Appellant allowed various people to live in their
house while he was incarcerated, including Mr. Barry’s “drug whore” and men (whose
presence he was against).          (Tr. 280-282, 295).       He named these individuals,
acknowledging they were not Appellant’s blood relatives. (Tr. 280-281, 292-293). In
emphasizing the accessible supply of stamps in their house, he also disclosed
“[Appellant] always writes to me, sending me * * * greeting cards and I-love-you cards
and things of the such.” (Tr. 283).
       {¶13} The jury found Appellant guilty as charged, and the court sentenced her to
36 months in prison. The within timely appeal followed.
                    ASSIGNMENT OF ERROR ONE: SUFFICIENCY
       {¶14} Appellant sets forth four assignments of error, the first of which contends:


Case No. 21 BE 0042
                                                                                    –5–

      “THE EVIDENCE WAS INSUFFICIENT TO SUPPORT A CONVICTION.”
      {¶15} Whether the evidence is legally sufficient to sustain a conviction is a
question of law dealing with adequacy. State v. Thompkins, 78 Ohio St.3d 380, 386, 678
N.E.2d 541 (1997). An evaluation of witness credibility is not involved in a sufficiency
review, as the question is whether the evidence is sufficient if it is believed. State v.
Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 79, 82; State v.
Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001). In other words, sufficiency
involves the state's burden of production rather than its burden of persuasion.
Thompkins, 78 Ohio St.3d at 390 (Cook, J., concurring).
      {¶16} In reviewing the sufficiency of the evidence, the court views the evidence
and reasonable inferences in the light most favorable to the prosecution to ascertain
whether any rational juror could have found the elements of the offense proven beyond a
reasonable doubt. State v. Goff, 82 Ohio St.3d 123, 138, 694 N.E.2d 916 (1998). See
also State v. Filiaggi, 86 Ohio St.3d 230, 247, 714 N.E.2d 867 (1999) (reasonable
inferences are viewed in favor of the state); Jackson v. Virginia, 443 U.S. 307, 319, 99
S.Ct. 2781, 61 L.Ed.2d 560 (1979) (all of the evidence is to be considered in the light
most favorable to the prosecution, including reasonable inferences).
      {¶17} The elements required for Appellant’s conviction are knowingly conveying
or attempting to convey a drug of abuse onto the grounds of a detention facility. R.C.
2921.36(A)(2). Appellant contests her identity as the sender of the methamphetamine.
She argues the mere demonstration that she touched the stamp on the envelope did not
prove she knowingly participated in sending the drugs.
      {¶18} Appellant was the wife of the inmate who was the intended recipient of the
methamphetamine hidden in a greeting card. The card was signed “Love ya” with an
arrow apparently pointing to where the drugs were hidden in the card. Touch DNA was
recovered from the edges of the stamp, which was consistent with Appellant’s DNA and
estimated to occur with a frequency of one in 400,000 unrelated individuals. Moreover,
four days before the jail screened the envelope, Appellant spoke to Mr. Barry on a
recorded video jail call (wherein they essentially displayed their continued feelings for
each other via their participation in “phone sex”). Mr. Barry voiced his anticipation of
receiving mail from Appellant, and she indicated he would be receiving something in the



Case No. 21 BE 0042
                                                                                          –6–

mail soon. We also note when confronted by the investigating sergeant, Appellant
blamed a woman who had a confirmed alibi of incarceration.
       {¶19} Circumstantial evidence inherently possesses the same probative value as
direct evidence. State v. Treesh, 90 Ohio St.3d 460, 485, 739 N.E.2d 749 (2001). Intent
may be inferred from the circumstances surrounding the crime, including the defendant's
conduct before, during, and after the offense. State v. Johnson, 93 Ohio St.3d 240, 245,
754 N.E.2d 796 (2001). For a sufficiency review, the question is merely whether “any”
rational trier of fact could have found the contested elements proven beyond a reasonable
doubt. State v. Getsy, 84 Ohio St.3d 180, 193, 702 N.E.2d 866 (1998), quoting Jackson,
443 U.S. at 319. Viewing the evidence and rational inferences in the light most favorable
to the state, a rational juror could conclude Appellant knowingly sent the drugs to her
husband in jail. This assignment of error is overruled.
                           ASSIGNMENT OF ERROR TWO: WEIGHT
       {¶20} Appellant’s second assignment of error alleges:
       “THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”
       {¶21} Weight of the evidence concerns “the inclination of the greater amount of
credible evidence, offered in a trial, to support one side of the issue rather than the other.”
Thompkins, 78 Ohio St.3d at 387. Although the effect of the evidence in inducing belief
is evaluated, weight of the evidence is not a question of mathematics. Id. A weight of
the evidence review considers whether the state met its burden of persuasion. Id. at 390
(Cook, J., concurring) (as opposed to the burden of production involved in a sufficiency
review). When a defendant claims a conviction is contrary to the manifest weight of the
evidence, the appellate court is to review the entire record, weigh the evidence and all
reasonable inferences, consider the credibility of witnesses, and determine whether, in
resolving conflicts in the evidence, the trier of fact clearly lost its way and created such a
manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered. State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220,
citing Thompkins, 78 Ohio St.3d at 387.
       {¶22} Where a case was tried by a jury, only a unanimous appellate court can
reverse on manifest weight of the evidence grounds. Ohio Constitution, Article IV, Section
3(B)(3). The power of the court of appeals to sit as the “thirteenth juror” is limited in order



Case No. 21 BE 0042
                                                                                       –7–

to preserve the jury's primary function of weighing the evidence. Thompkins, 78 Ohio
St.3d at 389.
       {¶23} Appellant argues the verdict is against the manifest weight of the evidence
because the only evidence linking her to the drugs is the DNA on the stamp. She
characterizes this link as weak, noting her husband testified Appellant was living in a
house with various people who could have obtained a stamp from her without her knowing
why they wanted a stamp. She also states the DNA evidence was not strong because it
was a partial profile and the odds of it matching another person were one in 400,000
unrelated individuals. She also points to the additional but insufficient male profile found
by the defense expert in testing the envelope flap.
       {¶24} “[T]he weight to be given the evidence and the credibility of the witnesses
are primarily for the trier of the facts.” State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-
6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d
212 (1967), paragraph one of the syllabus. The testimony of Appellant’s husband about
people moving in and out of their house while he was incarcerated was hearsay (as he
was not present) and could be viewed as lacking in credibility based on the jury’s
evaluation of him or his source. The jury could also find Appellant’s husband was
untruthful when he claimed he had been receiving methamphetamine in jail from his “drug
whore” and not from Appellant. He claimed this woman stayed with Appellant while he
was incarcerated even though he was having an extramarital affair with her.
       {¶25} Likewise, the jury could find Appellant’s husband was not credible in stating
he was speaking about divorce papers when they were discussing the mail she had
recently sent him. As the state points out, they engaged in “phone sex” during this same
recorded jailhouse conversation. The jury had the best vantage point from which to judge
his general and specific credibility by observing gestures, voice inflection, and demeanor.
Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). The jury
heard the tone used by Appellant and her husband in discussing the mail she sent him,
in a conversation that occurred four days before the drugs were discovered in the card
addressed to Appellant and signed “Love ya.” Appellant’s husband also happened to
mention Appellant regularly sent him greeting cards and “I-love-you cards” while he was
incarcerated.



Case No. 21 BE 0042
                                                                                           –8–

       {¶26} Furthermore, the jury heard the testimony regarding the DNA results, and
they occupied the best position from which to weigh the importance of the estimated
frequency of occurrence based on the partial female DNA profile found on the edges of
the stamp, which was consistent with Appellant’s DNA profile. Appellant’s husband
acknowledged his “drug whore” and others living in the household were not related to
Appellant (with regard to the statistic referring to the odds of a match among unrelated
individuals). As to her other concern, the defense expert confirmed it was not uncommon
for a subsequent analyst to be unable to find the same touch DNA on an item after it was
tested, as it is difficult to predict where touch DNA may be recovered and the parts
consumed during the test cannot be retested.
       {¶27} “When more than one competing interpretation of the evidence is available
and the one chosen by the jury is not unbelievable, we do not choose which theory we
believe is more credible and impose our view over that of the jury.” State v. Baker, 7th
Dist. Mahoning No. 19 MA 0080, 2020-Ohio-7023, ¶ 148, citing State v. Gore, 131 Ohio
App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999). A thorough review of the record does
not indicate this is the “exceptional” case in which the evidence weighs “heavily” against
the conviction and requires the exercise of our limited “thirteenth juror” discretion to grant
a new trial. See Lang, 129 Ohio St.3d 512 at ¶ 220. Accordingly, the decision to convict
Appellant of illegal conveyance of drugs of abuse onto the grounds of a detention facility
was not contrary to the manifest weight of the evidence. This assignment of error is
overruled.
             ASSIGNMENT OF ERROR THREE: EVIDENCE PRESERVATION
       {¶28} Appellant’s third assignment of error claims:
       “DEFENDANT WAS DENIED HER * * * CONSTITUTIONAL RIGHTS OF DUE
PROCESS.” (Repeat of “rights” removed.)
       {¶29} A state violates a defendant’s due process rights if it “withholds evidence
that is favorable to the defense and material to the defendant's guilt or punishment.”
Smith v. Cain, 565 U.S. 73, 75, 132 S.Ct. 627, 181 L.Ed.2d 571 (2012), citing Brady v.
Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). A Brady violation
occurs if: (1) the state withheld evidence (either willfully or inadvertently); (2) the evidence
is favorable to the accused (whether tending to exculpate or impeach); and (3) the
evidence is material under the standard prejudice test, which asks whether there is a


Case No. 21 BE 0042
                                                                                                      –9–

reasonable probability the result would have been different if the evidence was disclosed
to the defense. Strickler v. Greene, 527 U.S. 263, 281-282, 119 S.Ct. 1936, 144 L.Ed.2d
286 (1999); Kyles v. Whitley, 514 U.S. 419, 433-434, 115 S.Ct. 1555, 131 L.Ed.2d 490
(1995). The “evidence must both possess an exculpatory value that was apparent before
the evidence was destroyed, and be of such a nature that the defendant would be unable
to obtain comparable evidence by other reasonably available means.” California v.
Trombetta, 467 U.S. 479, 489, 81 L.Ed.2d 413, 104 S.Ct. 2528 (1984)
        {¶30} Where it is merely argued the evidence the state failed to preserve was
“potentially useful” because it “could have been subjected to tests, the results of which
might have exonerated the defendant,” the defendant must show a bad faith failure to
preserve the evidence. Arizona v. Youngblood, 488 U.S. 51, 57-58, 109 S.Ct. 333, 102
L.Ed.2d 281 (1988). In this context, the term bad faith requires more than mere bad
judgment or negligence; it generally involves situations where there is dishonest purpose,
conscious wrongdoing, or actual intent to mislead. State v. Powell, 132 Ohio St.3d 233,
2012-Ohio-2577, 971 N.E.2d 865, ¶ 81
        {¶31} Appellant argues the state failed to provide her with access to all meaningful
evidence in the state’s possession in violation of these principles. Initially, Appellant
claims the use of all four edges of the stamp during testing constituted the destruction of
evidence and this protocol deprived her of the ability to independently verify the results
obtained by BCI. Appellant argues the “spoiled” evidence was materially exculpatory
because BCI only recovered a partial profile but the independent lab may have been able
to recover a full profile, which may have exonerated Appellant.1 Alternatively, Appellant
says if the evidence was only potentially useful, then the state’s bad faith was evident.
She postulates the remainder of the stamp may have been tainted when the state sent it


        1  Appellant acknowledges the burden is typically on the defendant but suggests we employ an
exception adopted by some appellate courts. That is, she claims the state had the burden to show the
evidence had no exculpatory value because it was destroyed in accordance with a normal practice in the
face of a defense request to preserve the evidence (and there was no alternative means of obtaining the
evidence). Citing Columbus v. Forest, 36 Ohio App.3d 169, 173, 522 N.E.2d 52 (1987). But see State v.
Geeslin, 116 Ohio St.3d 252, 2007-Ohio-5239, 878 N.E.2d 1, ¶ 8 (refusing to engage in a discussion of this
analysis, even though the appellate court adopted Forest). However, the stamp edges were consumed
prior to indictment (and not after a defense request). Her argument is reliant on her tainted evidence claim
presented next and rejected.




Case No. 21 BE 0042
                                                                                      – 10 –

to the independent lab in the same delivery with evidence from another case, which she
claims was deliberate or showed complete disregard for the evidence.
       {¶32} We begin by noting the state did not destroy the evidentiary item from which
touch DNA was collected (the envelope with an affixed stamp plus a torn flap); rather, the
touch DNA on small portions of the item tested was consumed during analysis. In addition
to the envelope (with its remaining adhesive portions), the card and drugs were available
for defense testing.
       {¶33} Contrary to Appellant’s contention, the four edges of the stamp utilized by
BCI were not materially exculpatory. Evidence is not material where it is argued it “could
have been subjected to tests, the results of which might have exonerated the defendant.”
Youngblood, 488 U.S. at 57-58 (finding no due process violation where the state failed to
properly preserve semen samples and clothes recovered from a child-victim and defense
experts testified the defendant might have been exonerated by the timely testing of
properly preserved samples). In fact, the stamp edges were already subjected to tests
by a BCI scientist, who recovered a partial DNA profile consistent with Appellant’s DNA.
The results did not exonerate her. There was no reasonable probability these stamp
edges would have changed the outcome or impeached the BCI scientist’s testimony.
       {¶34} We conclude the forensic scientist’s act of cutting the four edges of a stamp
for DNA testing and disposing of those edges after the DNA was consumed (by being
soaked in detergent for extraction) did not equate with the withholding or destruction of
materially exculpatory evidence.     See, e.g., Trombetta, 467 U.S. 479, 488-489 (the
evidence must “possess an exculpatory value that was apparent before the evidence was
destroyed” which was not satisfied where the breath sample showed intoxication). See
also State v. Rios, 2d Dist. Clark No. 10CA0099, 2012-Ohio-3289 (“The consumptive
testing of evidence violates a defendant's due process rights only when the evidence
possesses an exculpatory value that was apparent before the evidence was destroyed”).
       {¶35} We next note the discarded edges were not themselves potentially useful
post-testing because it was agreed retesting should not be performed on the pieces
subjected to the extraction process. Appellant may be suggesting a non-tested edge
could have been potentially useful (if left behind). There was no showing the small BCI
sample utilized too much of the stamp for standard testing. Because a due process
violation was not raised at trial, there was no notice of an incentive to delve further into


Case No. 21 BE 0042
                                                                                     – 11 –

the issue with additional expert testimony at trial. Nevertheless, the testimony indicated
the procedure used was standard. In fact, the defense expert also cut all four edges from
the stamp; she additionally cut and combined 18 pieces from the envelope flap. The BCI
scientist explained the protocol was to dispose of the tested portion of the stamp, as it
would not be suitable for retesting in the search for touch DNA. Again, the defense expert
agreed it was expected that the initial testing would consume the portion tested and make
it unusable again. Furthermore, she specifically said she had no criticism of BCI’s
technique.
         {¶36} In any event, there is no indication the BCI scientist was acting with bad
faith when she utilized the four edges of the stamp and disposed of them after extracting
a DNA profile. In fact, Appellant’s bad faith argument revolves around a different issue:
the inclusion of an unrelated item in the package delivered to the defense expert.
         {¶37} The tested items (minus the portions consumed in testing) were hand-
delivered by a Belmont County Sheriff’s Department captain to the laboratory retained by
the defense. While listing the items in this package of evidence, the defense expert
happened to mention the package also contained a second envelope seal from a different
case. When she inquired about the item, she was told it was delivered in error. Contrary
to Appellant’s contention on appeal, there was no indication the inclusion of this item in
the package tainted the requested items. In fact, the defense expert specifically said the
additional item was labeled with a different case number. (Tr. 417). The defense expert
did not suggest her results were affected by the presence of the item; nor did her
testimony imply this unrelated item was unbagged or physically touching bare evidence
to be tested. Appellant’s arguments are speculative. This assignment of error is without
merit.
         {¶38} We also point out a due process claim was not made below; there was no
attempt to exclude the DNA evidence or dismiss the case based on these alleged due
process violations, even though Appellant now relies on pretrial conduct which was
discussed in the trial testimony. See, e.g., State v. Hamilton, 1st Dist. Hamilton Nos. C-
200041, C-200042, 2021-Ohio-1421, ¶ 12 (failure to raise a due process claim under
Youngblood at trial level waived all but plain error). See also Youngblood, 488 U.S. at 58
(requiring the defendant to show a bad faith failure to preserve potentially useful
evidence). The discretion to recognize plain error (where an obvious error is outcome-


Case No. 21 BE 0042
                                                                                        – 12 –

determinative) must be exercised with the utmost caution, under exceptional
circumstances and only to prevent a manifest miscarriage of justice. State v. Barnes, 94
Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). See also State v. Rogers, 143 Ohio St.3d
385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22 (the reasonable probability test for plain error’s
prejudice evaluation is the same standard for reviewing ineffective assistance of counsel
claims). Appellant recognizes the failure to raise the issue in the next assignment of error
on ineffective assistance of counsel, which also entails a reasonable probability test. In
any event, as analyzed supra, there was no error, plain or otherwise.
         ASSIGNMENT OF ERROR FOUR: EFFECTIVENESS OF COUNSEL
       {¶39} Appellant’s final assignment of error generally states:
       “INEFFECTIVE ASSISTANCE OF COUNSEL.”
       {¶40} A claim of ineffective assistance of counsel requires a showing of both
deficient performance and resulting prejudice. Strickland v. Washington, 466 U.S. 668,
687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). If the performance was not deficient, then
there is no need to review for prejudice and vice versa. See State v. Madrigal, 87 Ohio
St.3d 378, 389, 721 N.E.2d 52 (2000).
       {¶41} In evaluating an alleged deficiency in performance, the court asks whether
there was “a substantial violation of any of defense counsel's essential duties to his client.”
State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989). Our review is highly
deferential to counsel's decisions as there is a strong presumption counsel's conduct was
within the wide range of reasonable professional assistance. Id. at 142-143, (there are
“countless ways to provide effective assistance in any given case”), citing Strickland, 466
U.S. at 689. A reviewing court should not second-guess the strategic decisions of
counsel. State v. Carter, 72 Ohio St.3d 545, 558, 651 N.E.2d 965 (1995).
       {¶42} As to the prejudice prong, the court must find there is a reasonable
probability the result of the proceedings would have been different but for counsel’s
serious error. Id. at 558. Prejudice from defective representation justifies reversal only
where the results were unreliable or the proceeding was fundamentally unfair due to the
performance of trial counsel. Id., citing Lockhart v. Fretwell, 506 U.S. 364, 369, 113 S.Ct.
838, 122 L.Ed.2d 180 (1993). Lesser tests of prejudice have been rejected: “It is not
enough for the defendant to show that the errors had some conceivable effect on the



Case No. 21 BE 0042
                                                                                      – 13 –

outcome of the proceeding.” Bradley, 42 Ohio St.3d at 142, fn. 1, quoting Strickland, 466
U.S. at 693.
       {¶43} Appellant contends defense counsel was ineffective for failing to move to
exclude the DNA evidence. She relies on the arguments set forth in the prior assignment
of error, complaining she could not independently test the edges of the stamp that BCI
tested and claiming the state tainted the DNA evidence sent to the independent lab by
including evidence from another case in the delivery related to this case. As we found no
validity to these contentions in the prior assignment of error, we likewise conclude counsel
did not render deficient performance in failing to move to exclude the DNA evidence and
there is no reasonable probability the outcome would have been different had counsel
objected. See State v. Henderson, 39 Ohio St.3d 24, 33, 528 N.E.2d 1237 (1988).
       {¶44} Lastly, Appellant argues defense counsel was ineffective by failing to
challenge an unnamed juror she believes was biased against her. She claims she told
her attorney one of the jurors worked at the high school she and her husband attended.
Her brief also states this juror disciplined her husband multiple times.
       {¶45} Notably, Appellant’s brief does not identify the juror being discussed in her
argument. Due to this failure, we cannot evaluate the answers provided during jury
selection, and we cannot confirm the complained of prospective juror ended up sitting on
the jury. As the state points out, the original panel of prospective jurors was asked if they
knew Appellant, and they said they did not. (Tr. 13). After some challenges by both
sides, the replacement venire members who ended up on the jury were also asked this
question. (Tr. 134-135, 146. 164).
       {¶46} Regardless, the facts claimed in this section are not part of the record before
this court. At trial, there was no discussion of the background facts regarding the juror’s
knowledge of Appellant or regarding the school Appellant and her husband attended, and
the alleged disclosures to counsel are not in the record. “A reviewing court cannot add
matter to the record before it, which was not a part of the trial court's proceedings, and
then decide the appeal on the basis of the new matter.” State v. Ishmail, 54 Ohio St.2d
402, 377 N.E.2d 500 (1978), paragraph one of the syllabus. Rather, the appellate court
is limited to what transpired as reflected by the record on direct appeal. Id. at 406.
Specifically, if a claim of ineffective assistance of counsel requires proof from outside of



Case No. 21 BE 0042
                                                                                     – 14 –

the record, then such claim is not an appropriate topic in the direct appeal. State v.
Hartman, 93 Ohio St.3d 274, 299, 754 N.E.2d 1150 (2001).
       {¶47} We lastly note jury selection is a standard part of trial strategy. See State
v. Mundt, 115 Ohio St.3d 22, 2007-Ohio-4836, 873 N.E.2d 828, ¶ 63 (declining to
“second-guess trial strategy decisions” or employ “hindsight views about how current
counsel might have voir dired the jury differently”). If there was a discussion between
counsel and Appellant during voir dire, they may have strategically decided it was better
to leave a potentially sympathetic former acquaintance on the jury than to take a chance
with another juror. In such event, one cannot rely on hindsight to remedy a trial tactic of
deciding not to use the last peremptory challenge on this individual when it may have
been determined that the challenge could be better exercised against a more concerning
prospective juror. (Tr. 163). This assignment of error is overruled.
       {¶48} For the foregoing reasons, Appellant’s conviction is affirmed.



Donofrio, P J., concurs.

D’Apolito, J., concurs.




Case No. 21 BE 0042
[Cite as State v. Murphy, 2022-Ohio-4555.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.

                                       NOTICE TO COUNSEL

        This document constitutes a final judgment entry.